                                                                                                Dried Can Coating
                                                                                                   (Outside Metal Removed)


     Solvents
     (e.g., water)
            +
       Additives
            +
     Cross-linkers
            +
Monomers  Polymers

    = Wet coating
              Case 2:19-cr-00014-JRG-CRW Document 185-14 Filed 07/07/20 Page 1 of 1 PageID #:
                                                 2319
